Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page Lof 26

  

EXHIBIT.

B®

[_ PENGAD 800-631-4969

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN :

Plaintiff ‘NO: 4:20-cv-01722-MWB

Vv. :
‘JURY TRIAL DEMANDED

BUCKNELL UNIVERSITY, :

NATIONAL FRATERNITY OF

KAPPA DELTA RHO, KAPPA

DELTA RHO - IOTA CHAPTER,

WILLIAM C. BABCOCK,

DILLON DUTTERA, AND
NICHOLAS ZAGHETTI

VERIFICATION OF JANET CONYETTE

Janet Conyette hereby verifies the accuracy of the following information:

1. tam the Director of Office Operations for the National Fraternity of
Kappa Delta Rho (“KDR”).

2. One of my responsibilities is to oversee the registration process
under which students who receive a bid for membership in a student
chapter of KDR complete the registration process with the National
Fraternity and become student members of the Fraternity.

3. | am informed and believe that KDR chapters issue bids to potential
new members whom they have collectively voted upon to join the
chapter. The timing and process by which bids are issued is

generally established by the college, as the college determines the
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 2 of 26

eligibility of the student to participate in fraternity recruitment. Once
the student accepts the bid, the acceptance is conveyed to the KDR
chapter associated with the college.

The KDR affiliated chapter at Bucknell University in September of
2020 was referred to as the IOTA chapter. Under KDR guidelines,
either the chapter Consul (president) or the Junior Tribune (the new
member educator) is to advise the students who accepted bids to
access the new member registration page on the KDR.com website
and complete the new member registration forms. The New Member
Registration process is the first step that any new member must
undertake to begin the process of becoming active members of the
chapter. The new member registration form is found at
nitos//www.kor.corm/resources/iorms/new-rmember-regisualion/,

New member registration requires the student to provide the following
information: first and last name, email, phone, ethnicity, primary
gender identity, date of birth, social security number, home address,
chapter, semester pledged, graduation year, parents’ name, parents’
email, parents’ phone, parents’ address. The form also requires the
student to review the Financial Commitment and Responsibility

Agreement and agree to it. The form further requires the student to
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 3 of 26

review the Claim and Dispute Resolution Plan and Rules and agree
to it.

With respect to the Claim and Dispute Resolution Plan and Rules, the
full plan with all of its terms, conditions and rules, is reproduced on
the registration form and accessible to the student registrant to read
prior to acceptance. This was also true as of September 8, 2020.

if any of the required information outlined in paragraph 5 above is not
provided, the online registration cannot be submitted by the student.
Likewise, if the student does not review and confirm agreement with
the Financial Commitment and Responsibility Agreement and the
Claim and Dispute Resolution Plan and Rules, the registration cannot
be completed and submitted to KDR for its records.

As Director of Office Operations, when a membership registration is
submitted by a student, | receive that submission and the information
submitted is entered into a new member database. This database,
which is maintained by me in the regular course of the business of
KDR, reported that on 9/8/2020 at 8:25:12 p.m. John Jean with an

email address of Jaid 16@Bucknell.agu, an address of 7 Steeple Ct.,

 

Bedminster New Jersey 17921 and with a date of birth of 6/24/2000

registered as a member of the IOTA Chapter of KDR. See new
10.

11.

12.

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 4 of 26

member printout attached hereto as Exhibit “1.” The printout
recorded that John Jean confirmed that he agreed with the KDR
Claim and Dispute Resolution Plan as set forth on the attachment; he
initialed the registration form to confirm his agreement with the KDR
Claim and Dispute Resolution Plan and Rules.
The KDR computer database records all of the information submitted
by the student, with the exception of social security numbers which
are encrypted for security purposes. See printout of database entries
from John Jean’s registration form attached hereto as Exhibit “2”.
Upon submission of the registration form on September 8, 2020,
John Jean was considered to be a new member of the [OTA Chapter
of KDR.
As time allows, usually within a few days of registration, | will send a
welcome letter to all new members who registered as outlined above.
Attached as Exhibit “3” is a copy of the email sent to several new
members, including John Jean, welcoming them te KDR and
providing information about accessing their profile on the KDR.com
website and also providing links to LEGFI, the financial portal for
paying dues and fees.

Both the new member registration document (Exhibit 1) and the
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 5 of 26

computer database report (Exhibit 2) establish that John Jean agreed
to the KDR Claim and Resolution Plan by providing his electronic
signature. Had he not agreed to the plan and provided his electronic
signature on the registration form, he would have been unable to
submit the registration form due to the restrictions in the software to
prevent the form from being submitted without consent.
Janet Conyette hereby states that the facts set forth in the in the
above Verification of Janet Conyette are true and correct to the best of her
knowledge or information and belief and that this verification is made

subject to the penalties of 18 Pa. C.S. §4904 relating to unsworn

falsification to authorities.

py( ude (\ auth

yanet Conyette
irector of Office Operations
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 6 of 26

EXHIBIT 1
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 7 of 26

 

  

~ EXHIBIT

|

 
  

     

 

HOME | AbOULIIR JOM KOR 2 Alumol | National Office | Foundation | Grothers Only Vodate Contact info

 

New Member Registration

The New Member Registration process is a simple process of providing the chapter information and the names of the
members beginning the process of becoming active members of your chapter.

New Member Information
Each new pledge must complete this form at the start of the pledge process. THIS IS A REQUIRED STEP.

Date / Time form Submitted: 9/8/2020 8:25:12 PM

First Name John

Last Name Jean

Email Address jajo16@bucknell.edu
Phone Number

Gender: M

Street Address 7 steeple chase ct
City BEDMINSTER
State NJ

ZIP CODE 0792

Chapter: lota

Class (Graduation) Year. 2023

Date of Birth: 6/24/2000

Financial Commutment and Responsibility Agreement
Please read the following statement, click the checkbox and type in your initiais to confirm your understanding.

iam, with the intent to be legally bound, agreeing to pay to the National Fraternity of Kappa Delta Rho, Inc., (“National
Fraternity”) my one time New Member Fee of $420 and both National Dues and Risk Management Insurance fees as long as
lam an undergraduate member of Kappa Delta Rho. Presently, the yearly cost of National Dues is $173 and the yearly cost
of the Risk Management Insurance fee is $265. | understand that the National Fraternity may change these costs whenever it
chooses and at its sole discretion. | further understand and agree that the National Dues and Risk Management Insurance
fee must be paid by me directly to the National Fratemity and that paying these fees to my chapter with the expectation they
will pay on my behalf does not satisfy my obligation to the National Fraternity. Furthermore, | understand that payment of
National Dues and Risk Management insurance fees to the National Fraternity are required for my continued active
membership in Kappa Delta Rho.

| further agree that, should | fail to pay my National Dues and Risk Management Insurance fees directly to the National
Fraternity as indicated above, | will be personally responsible and legally liable for payment of all assessed National Dues
and Risk Management Insurance fees. In addition, should | fail to pay as aforesaid, | agree that | will be responsible for
interest in the amount of 25% per annum for non-payment and agree to pay for all costs associated with collecting said fees
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 8 of 26

including, but not limited to attorney’s fees and court costs incurred by the National Fraternity, their agents or assigns. |
further agree that this binding, legal, contract | am herein entering into with the National Fraternity, shall be subject to and
interpreted under the laws of the Commonwealth of Pennsylvania, in which the National Fraternity is situated. | hereby agree
and consent that the Commonwealth of Pennsylvania shall have personal jurisdiction over me for purposes of enforcement
and interpretation of this binding agreement and waive any legal defenses | may have that Pennsylvania lacks personal
jurisdiction over me without regard to the state of my residence and hereby waive any right | may have to claim otherwise. |
further agree that any litigation over the enforcement or interpretation of this agreement shall be conducted in the
Commonwealth of Pennsylvania regardless of any inconvenience to me and | hereby waive any right i may have to arque or
claim otherwise

 

By checking this box, | confirm my responsibility to pay for my obligations
Type your initials here as your electronic signature: JJ

CLAIM AND DISPLITE RESOLUTION PLAN AND RULES
THE NATIONAL FRATERNITY OF KAPPA DELTA RHO

CLAIM AND DISPUTE RESOLUTION PLAN

1. Purpose and Construction

The Plan is sesigned to provide for the quick, fair, accessible, and inexpensive resolution of legal
disputes between the [raternity, and between any parent, affihate, or successor of the Fraternity, or any of
their officers, directors, new ‘members, alumni, or members, and the Fraternity’s present and former
members, related to or arising out of a ‘membership relationship with the Praternity or patticipation in a
Fraternity activity, expressly including, but not limited to, any le gal disputes in which any present or former
National Mraternity of Kappa Delta } Rho member asserts a claim or dispute against the | ‘raternity, any
parent, affiliate, or successor of the Mraternity, or any of their officers, directors, or members, and the
Fraternity’s present and former members. ‘The Plan is intended to create an exclusive procedural
mechanism for the final resolution of all disputes | falling within its terms. It is not intended either te
reduce or enlarge substantive rights available under existing lav. The Plan should be interpreted in
accordance with these purposes.

2, Definitions

A. “AA” means any federal or state-recognized Arbitration Association or a similar, local group
of arbitrators selected by Sponsor to he ar the member's claim or di ispute in the area of the
Chapter’s location.

B. “Sponsor” means the National Fraternity of Kappa Delta Rho.
C. "The “Act” means the Federal Arbitration Act.
D. “Fraternity” means the National Fraternity of Kappa Delta Rho, house corporations, and

every student ¢ hapter or alumni organization of the National Fraternity of K Sappa Delta Rho
and all of their officers, directors, members, and agents. “Praternity” also includes every
plan of benefits or Foundation, whether or not tax-exempt, established or maintained by any
such entity, and the fiduciaries, agents and members of all such entities. “Traternity” also
includes the successors and assigns or all such petsons and entities.
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 9 of 26

“Claim” means any legal or equitable claim, demand or controversy tor any personal injury,
equitable relief or property damage arising out of any tort, statute docal, state or tederal) or
breach of contract involving the Fraternity. “This includes but is not limited to any type of
allegation of negligence, intentional acts, defamation, discrimination, contribution or
indemnity.

“Dispute” means a claim, demand or controversy to which this Plan applies, between
xersons bound by the Plan or by an agreement to resolve disputes under the Plan. or
’ “ eo 3

between a person bound by the Plan and a person or enti ty otherwise entitled to its benefits.

“Member” means any new member, pledge, initiate, existing member, alumni, or former
member of the National Fraternity of Kappa Delta Rho.

“Party” means a person bound by this Plan.

“Plan” means this National Fraternity of Kappa Delta Rho Claim and Dispute Resolution
Plan, as amended from time to time.

“Referee” means a person selected under this Plan to decide or mediate a Claim or Dispute,
such as an arbitrator or mediator. “Decision by Referee” means resolution of a Claim or
Dispute by arbitration or any other method selected by the Parties under this Plan.

“Rules” means the National Fraternity of Kappa Delta Rho Claim and Dispute Resolution
Rules, as amended from time to time.

3. Application and Coverage

A.

Until revoked by Sponsor pursuant to this Plan, this Plan applies to and binds the F raternity
and each Member on ot after the effective date of this Plan, and the heirs, beneficiaries and
assigns of any such person. All such persons shall be deemed Parties to this Plan.

Except as provided for herein, this Plan applies to any legal or equitable Claim, Dispute,
demand or controversy, in tort, in contract, under statute (local, state or federal), or alleging
violation of any legal obligation, between persons bound by the Plan, or between a person
bound by the Plan and any person or entity entitled to its benefits, which relates to, arises
from, concerns or involves in any way any Claim or Dispute as detined, herein, arising out of
or involving the Praternity or any Vraternity activity. This includes any direct or indirect
claims for contribution or indemnity.

 

Notwithstanding anything to the contrary in this Plan, the Plan does not apply to claims for
workers compensation benefits or unemployment compensation benefits.

Resolution of Disputes
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 10 of 26

All disputes not otherwise settled by the Parties shall be finally and conclusively resolved under this
Plan and the Rules.

5. Amendment

A. This Plan may be amended by Sponsor at any time with thirty G0) days notice. However,
no amendment shall apply to a Dispute of which Sponsot had actual notice on the date of
amendment.

B. Sponsor may amend the Rules at any time with thirty (30) days notice. However, no
amendment will be effective:

1. until reasonable notice and acceptance of the amendments are made available on the
National Fraternity of Kappa Delta Rho website to all members, or

i)

as to a Claim or Dispute of which S Sponsor had actual notice (by notice of intent to
arbitrate or otherwise) on the date of amendiment.

6. ‘Termination

This Plan may be terminated by y Sponsor at any Gme. However, termination shall not be effective:

A. until 10 days after reasonable notice and acceptance of termination is given to Members: or

B. as to Claims or Disputes which arose prior to the date of termination.

7. Applicable Law

AL he Act shall Lapp ly to this Plan, the Rules, and any proceedings under the Plan ot the Rules,
including any actions to compel, enforce, vacate or confirm proceedings, awards, orders of a
Referee, or settlements under the Plan or the Rules.

/

B. Other than as expressh y provided herein, or in the Rules, the substantive legal rights,
remedies and defenses of all Parties are preserved. In the case of arbitration, the arbitrator
shall have the authority to determine and implement the applicable law and to order any and
all relief, legal or ec juitable, including punitive camages which a Party could obtain from a
court of competent jurisdiction on the basis of the claims made in the Dispute.

C. Other than as expressly provided herein, or in the Rules, the Plan shall not be construed to
grant additional substantive legal or contractual rights, remedies or defenses which would
not be applied by a court of competent jurisdiction in the absence of the Plan.

&. Administrative Proceeding
10.

11.

12,

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 11 of 26

A, This Plan shall apply to a Dispute pending before any local, state or federal administrative
body unless prohibited by law.

B. Participation in any administrative proceeding by the Fraternity shall not affect the
applicability of the Plan to any such dispute wpon termination of the administrative
proceedings. A finding, recommendation or decision by an administrative body on the
merits of a dispute subject to this Plan shall have the same legal weight or effece under the
Plan as it would in a court of competent jurisdiction.

Exclusive Remedy

Proceedings under the Plan shall be the exclusive, final and bindi ing method by which Disputes are
resolved. Consequentl y, the institution of a proceeding under this Plan shall be a condition
precedent to the initiation of any legal action (including action before an administrative tribunal
with adjudicatory powers) against the Fraternity arising out of the membership or participation in
Fraternity activities of a member by the Fraternity and any such legal action shall be limited to those
under the Act.

Effective Date
The effective date of this Plan is March 28, 2016.
Severability

The terms of this Plan and the Rules are severable. The invalidity or unenforceability of any
provision therein shall not atfect the application of any other prov tsion. Where possible, consistent
with the purposes of the Plan, any otherwise invalid provision of the Plan or the Rules may he
reformed and, as reformed, enforced,

Assent

Accepting membership, becoming a new member or continued member rship after the lffective
Date of this Plan and any amendments constitutes consent by both the Member and the F ratermity
to be bound by this Plan, both during the membership and after termination of membership.

THE NATIONAL FRATERNITY OF KAPPA DELTA RHO
CLAIM AND DISPUTE RESOLUTION RULES
Definitions

All definitions included in the National Fraternity of Kappa Delta Rho Claim and Dispute
Resolution Plan apply to these Rules.

Application
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 12 of 26

y

These Rules apply in the form existing at the time proceedings are initiated under them.
Initiation of the Process

A, A Patty may initiate proceedings under these Rules at any time, subject to any defenses
applicable to the timeliness of the ¢ atin, tcluding limitations and laches.

B. Proceedings may be initiated | oy a Member against the F raternity and/or its Members by
serving the Executive Director of the National Fraternity of Kappa Delta Rho. Tn such a
case, the Fraternity shall, within ten (10) days of tec elving notice, select the AA,

Cc. Parties on whom notice is served shall file an answe ring statement within 21 days of
receiving notice of intent to arbitrate or a specification of claims, which shall include any
counter-claims.

Administrative Conference

As soon as possible after rece ipt of ghe answering statement, if any, the AA shall convene an
administrative conference. The conference may be held in person or by telephone. At the
conference, the AA will determine whether the Parties are in agrcement on a method to resolve the
dispute. If the Parties agree on a procedure, including agreement on an Arbitrator, the AA will
implement this agreement to the extent consistent with the AA’s rules upon payment of any
applicable fee. If the Parties cannot agree, or if the Parties have previously attempted and failed to
resolve the Claim ot Dispute, the Claim or Dispute shall be arbitrated under these Rules.

Appointment of Arbitrator

Immediately after payment of the arbitration fee, the AA shall send simultaneously to each Party an
identical list of names of persons chosen from a panel of qualified arbitrators which the AA shall
select and maintain, Hach Party to the Claim or Dispute shall have fourteen (14) days from the
transmittal date to strike any natnes objected to, number the remaining names in order of
preference, and return the list to the AA. If a Par ty does not return the list within the time
specified, all persons therein shall be deemed acceptable. From among the persons who have pec
approved on both lists, and in accordance with the order of mutual preference, the AA shall invu
the ace vpiance of the single arbitrator to serve. If there is no approval of an arbitrator through this
method, the AA shall submit thtee (3) qualified arbitrators to cach Party, and each Party shall have
one (1) strike, and the remaining name shall serve as arbitrator.

    

In the sole discretion of the Fraternity, pwo (2) additional arbitrators may be selected to hear the full
trial on the merits of this matter.

Qualifications of the Arbitrator

No person shall serve as an arbitrator in any matter in which that person has any financial or
personal interest in the result of the proceeding, Priore to accepting ap pointment, the prospec tive
arbitrator shall disclose any circumstance likely to prevent a prompt hearing or create a presumption
of bias. Upon receipt of such information from the arbitrator of any other source, the AA will
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 13 of 26

either replace that person or communicate the information to the Parties for comment. Thereafter,
the AA may disqualify that person and its decision shall be conclusive.

7. Vacancies

If a vacancy occurs for any reason or if an appointed arbitrator is unable to serve promptly, the
appointment procedure in Section 5 shall apply to the selection of a substitute arbitrator.

8. | Date, Time and Place of Hearings
A. ‘The arbitrator shall set the date, time and place of the hearing in the county where the

Fraternity has a local chapter to which the member belongs or where the invo lved Ch qapter
was located at the time of the event in question.

B. Notice of any heating shall be given at least ten (10) days in adwance, unless the arbitrator
determines or the Parties s agree that a shorter time is necessary.

C. If one Party is a Membet, the arbitrator shall make reasonable efforts, without unduly
incurring expense, to accommodate the Member in the selection of a hearing location.

9. Mode of Hearings and Conferences

In the discretion of the arbitrator or by agreement of the Parties, conferences and hearings may be
conducted by telephone or by written submission as well as in person,

10. Pre-Hearing Discovery

A, On any schedule determined by the arbitrator, each Party shall submit in adwance, the
names and addresses of the witnesses it intends to produce and any documents it intends to
present.

B. ‘The arbitrator shall have discretion to determine the form, amount and frequency of

discovery by the Parties. However, the arbitrator cannot allow more than 20 hours per side
of depositions, or more than 20 interrogatories, requests for production, and requests for
admission per side, unless good cause is shown.

iL. Representation
Any Party may be represented by counsel or by any other authorized representative.

12, Attendance at Hearings

The arbitrator shall maintain the privacy of the hearings to the extent permitted by law. Any person
having a direct interest in the matter is entitled to attend the hearings.
13.

14.

16.

17.

18.

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 14 of 26

The arbitrator shall otherwise have the power to require the exclusion of any witness, other than a
Party or other essential person, during the testimony of any other witness. “The arbitrator shall
determine whether any other petson may attend the hearing. Upon the request of any Party, the
arbitrator shall exclude any witness during the tesamony of any other witness.

Postponement

A, ‘The arbitrator, for good cause shown by a Party, or on agreement of the Parties, may
g
postpone any hearing or conference.

B. ‘The pendency of court proceedings related to the same matter is not good cause for
postponement.

Oaths

Betore proceeding with the first heating, each arbitrator may take an oath of office and, if required
by law, shall do so. The arbitrator 4 may fequire witnesses to testify under oath administered | by any
duly qualific -d person and if required by law or requested by any Party, shall do so.

Stenographic Record

There shall be no stenographic record, tape recorded, or videotape record of the proceedings unless
either requested by one of the Parties or the arbitrator rules otherwise. The Party rec questing the
record shall bear the entire cost of producing the same. Copies of the re cord ¢ shall be furnished to
all other Parties on request and payment of the cost of reproduction.

Procedure

The hearings shall be conducted by the arbitrator(s) in whatever order and manner will most
expeditiously permit full presentation of the evidence and arguments of the Parties.

Arbitration in the Absence of a Party

The arbitrator(s) may proceed in the absence of Parties or representatives who, after due notice, fail
to be present or fail to obtain a postponement. An award shall not be made solely on the default of
a Party. The arbitrator(s) shall require any Party who is present to submit such evidence as the
arbitrator(s) may require for the making of an aw ard,

Evidence

A. The arbitrator(s) shall be the sole judge of the relevance, materiality and admissi ibility of
evidence offered. Conformity to legal rules shall not be necessary.
19,

20.

22.

23.

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 15 of 26

B. The ar bitrator(s) may subpoena witnesses or documents at the request of a Party or on the
arbitrator’s own, Initiative.

C. The arbitrator(s) may consider the evidence of witnesses by affidavit or declaration, but
shall give it only such weight as the arbitrator(s) deems it entitled to after consideration of
any objection made to its admission.

Post-Heating Submissions

All documentary evidence to be considered by the arbitraror(s) shall be filed at the hearing, unless
the arbitrator(s) finds e good cause to permit a post-hearing submission. All Parties shall be afforded
an opportunity to examine and comment on any post-hearing evidence. ‘The arbitrator(s) shall
permit the filing of post-hearing briefs at the request of a Party and shall determine the procedure
and timing of such filings.

Closing and Reopening of Hearing ~

A. When the arbitrator(s) i is satisfied that the record is romplete, including the submission of
any post-hearing briets or documents permitted by the arbitrator(s), the atbitrator(s) shall
declare the hearing closed.

B. ‘The hearing may be reopened on the arbitrator’s initiative or upon application of a Party, at
any time before the award is made.

Waiver of Procedures

Any Party who fails to object in writing after knowledge that any provision or requirements of these
procedures has not been complied with, shall be deemed to have waived the tight to object.

Service of Notices and Papers

Any papers, notices, or process necessary or proper for the initiation of continuation of any
proceeding under these Rules (including the award of the arbitrator: for any court action in
connection therewith; or for the entry of judgment on an award made under these procedures) may
be served on a Party by mail addressed to the Party or his representative at the last known adc Iress
or by personal service. Service may be made at any place, prow ided that the Party served has had a
reasonable opportunity to be heard with regard to service. The AA, the Parties, and the arbitrator
may also use facsimile transmission, telex, telegram, of mee written forms of electronic
communication to give any notices requited by these procedures.

Communications with the AA and the Fraternity
A. Any Party may notice, serve or communicate with the F raternity by contacting:

Joseph S. Rosenberg, Executive Director (Program Administrator)
24,

25.

26,

27.

28,

29,

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 16 of 26

National Fraternity of Kappa Delta Rho
South Main Street | Greensburg, PA 15601
724-838-7100
Pas: 724-838-7101

Communications with the Arbitrator

There shall be no communication between the Parties and the arbitrator other than at any oral
hearings or conferences. Any other oral or written communications from the Parties to the
arbitrator shall be directed to the AA (and copied to the Parties) for transmission to the arbitrator,
unles: ss the Parties and the arbitrator agree otherwise.

‘Time of Award

‘he award shall be promptly made by the arbitrator(s) and, unless otherwise agreed by the Parties
or specified by appl plicable law, no later than thirty (30) days from the date of the closing of the
hearing or the closing of a reopened hearing, whichever is later.

Form of Award

The award shall be in writing and shall be signed by the arbitrator(s). If any Party requests in irs
Notice or Answering statement, the arbitrator shall write a summary of reasons for the decision,
‘The award shall be executed j inany manner required by applicable law.

Modification of Award

On order of a court of competent jurisdiction, or on agreement of the Parties, the < arbitrator, (s) shall
modify any award. ‘The arbitrator(s) may modify an award on the motion of a Party if the
atbitrator(s) finds that the award as rendered is ambi piguous or defective in form, or if the award
requires an illegal or impossible act. These are the only circumstances under w hich an arbitrator(s)
shall have jurisdiction to withdraw or modify an award.

Setdement

If the Parties settle their dispute during the course of the arbitration, the arbitrator may set out the
terms of the settlement in a consent award.

Scope of Arbitrator’s Authority
p ;

‘The arbitrator’s : authority shall be limited to the resolution of legal disputes berween the Pasties in
the same manner as a court of general jurisdiction i in the venue. This includes but is not limited to
determination of jurisdiction and dispositive motions. As such, the atbitrator(s) shall be bound by
and shall apply applicable law including that related to the allocation of the burden of proof as w ‘ell
as substantive law. The arbitrator(s) shall not have the authority either to reduce or enlarge
30.

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 17 of 26

substantive fights available under existing law ‘The arbitrator(s) may also grant emergency or
temporary relief which is or would be authorized by applicable law.

Judicial Proceedings and Exclusion of Liability

A,

D.

No arbitrator is a necessary Party in any judicial proceedings relating to proceedings under
these Rules.

No arbitrator shall be lable to any Party for any act or omission in connection with any
proceedings within the scope of these Rules.

Any court with jurisdiction over the Parties may compel a Party to proceed under these
Rules at any place and may entorce any award made.

Parties to these Rules shall be deemed to have consented that judgement upon the award of
the arbitrator may be entered and enforced in any federal or state court having jurisdiction of
the Parties.

[nitiation of, participation in, or removal of a legal proceeding shall not constitute waiver of
the right to proceed under these Rules.

Any court with jurisdiction over the Parties may issue any injunctive orders (including
temporary restraining orders and preliminary injunctions) if the necessary legal and equitable
requirements under applicable law are met pending the institution of proceedings under
these Rules.

 

Fees and Expenses

A.

B.

‘The expenses of witnesses shall be borne by the Party producing such witnesses, except as
otherwise provided by law or in the award of the arbitrator.

All attorney's fees shall be borne by the Party incurring them except as otherwise provided
by law, by the Plan, or in the award of the arbitrator(s).

Member Parties: Except as provided in this Rule, Member parties ‘shall not be responsible
for payment of fees and expenses of proceedings under these Rules including required travel
of an arbitrator, expenses of an arbitrator and the cost of any proof produced at the
discretion of an arbitrator. If proceedings are initiated by a Member, the Member shall be
responsible for the following fees:

 

i. $100 if the Parties go to mediation or other non-binding means to resolve the Claim
or Dispute requiting one neutral; and

ii. $1,000 for arbitration initiated by a Member.
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 18 of 26

All other fees for mediation or arbitration shall be paid by the National F raternity, but
can be awarded against the Member as part of an award of costs.

D If the demand for mediation or arbitration is initiated by the Fraternity, all fees will be paid
by the Fraternity.

32. Interpretation and Application of These Rules

‘Uhe arbitrator shall interpret and apply these Rules insofar as they relate to the arbitrator's powers
and duties.

33. Applicable Law

A. These proceedings and any judicial review of awards under these Rules shall be governed by
the The Act.

B. Except where otherwise expressly provided in these Rules, the substantive law ap plied shall
be state or federal substantive law which would be ap plied | by the Federal Circuit Court a
Appeals for the state where the event occurred.

 

p4 By checking this box, | confirm | agree with the KDR CLAIM AND DISPUTE statement above.
Type your initials here as your electronic signature: JJ

Ye

HOME | CONTACT US | SITE MAP

 

Copyright 2020 KAPPA DELTA RHO'™ site by Armixa
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 19 of 26

EXHIBIT 2
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 20 of 26

Vw New Pledge Report

EXHIBIT

iE
| a

 

 

 

 

~ 9/8/202

 

 

 

 

 

 

 

 

 

 

iota 15302 “9/8/2020 |
lota 15303 9/8/2020 —~ dorzian
Iota 15304 "9/8/2020 é—_—9 °° ‘ty

 

 

 

 
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 21 of 26

    

(Glo) aiza\e aera ig-\p lacs

 

 

 

 

 

 

 

 

 

 

 

 

pring 2020

 

 

 

 

 

 

 
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 22 of 26

: |

 

 

 

 

 

 

 

Sey elle

 

 

 

 
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 23 of 26

 

srrsarogsas

 

 

 

 

 
Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 24 of 26

EXHIBIT 3
   

 

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Paggm xe

-
3

   

Janet Conyette
(acer

From: Janet Conyette
Sent: Friday, September 11, 2020 12:36 PM

To: SL eS SR ly

CREE 3j016@bucknell.cdu; a.

Subject: Welcome to KDR!
Attachments: Legion General Instructions 2020.pdf

Welcome to Kappa Delta Rho,

You should be receiving an email with your username/password for MyKDR which can be accessed from
KDR.com. Once you sign in, you will need to update your profile. There are also many resources available to
you on the MyKDR page including links to Legfi, the financial portal for dues and fees, and Plaid, the portal for
completing The legion, your new member education.

Attached are the instructions for creating a Legion account and taking the Birkman assessment. Your Junior
Tribune should be reaching out to you about this, but | wanted to make sure you had a copy of the instructions.

Within one week you should receive an email from Legfi Financial. Please log into that account to pay your
new member fees.

Please let me know if you have any questions.

Thank you!

Janet L Conyette

Director of Office Operations

The National Fraternity of Kappa Delta Rho, Inc.
P.O.Box 777

Latrobe, PA 15650

724-838-7100 x11

Jconyette@kdr.com
7)
8)

9)

Case 4:20-cv-01722-MWB Document 46-2 Filed 01/04/21 Page 26 of 26

We highly recommend using the Google Chrome browser.

Be sure that your browser allows cookies.

In order to complete courses, you must turhi off your pop-up blocker or allow pop-ups from
beingplaid.com and cloud.scorm.com. :

Go to http://www.PlaidLMS.com

Click on the “Create Account” button on the front page. When you return to the site in the future
you should click “Login.” <

Complete the required fields and enter the access code you were provided. The password you
choose must be at least 7 characters long and must contain lowercase letters, uppercase letters,
numbers, and special characters. Accept the Terms and Conditions, click the box next to the phrase
“I'm not a robot,” and then click “Create an Account.”

After creating the account, you can immediately login.

Upon entering the system, you will be viewing your learning dashboard. At the bottom of the page,
the “Course Catalog” section lists the programs in which you're eligible to enroll and the “Your
Enrollments” section lists any programs in which you're already enrolled.

If you want to register for a program, under “Course Catalog”, click “Enroll” next to the desired
program, which will then move the program to “Your Enrollments”.

10) To complete a program, click the Green play button next to the name of the program in the “Your

Enrollments” section. The “Course Information” page will appear. Click the “Launch Course” button
to start the course.

11) Mail support @beingplaid.com if you have trouble creating an account, enrolling in programs, or

completing a course.
